THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

              In the Matter of David A. Collins, Respondent.

              Appellate Case No. 2020-000624


                                Opinion No. 27984
                    Submitted May 22, 2020 – Filed June 24, 2020


                                      DISBARRED


              John S. Nichols, Disciplinary Counsel, and Ericka
              McCants Williams, Assistant Disciplinary Counsel, both
              of Columbia, for the Office of Disciplinary Counsel.

              Harvey M. Watson III, of Ballard & Watson, of West
              Columbia, for Respondent.


PER CURIAM: In this attorney disciplinary matter, Respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (the Agreement) pursuant to Rule 21, RLDE, Rule 413, SCACR. In the
Agreement, Respondent admits misconduct and consents to the imposition of
disbarment. We accept the Agreement and disbar Respondent from the practice of
law in this state, retroactive to the date of his interim suspension.1 The facts, as set
forth in the Agreement, are as follows.




1
 The Court placed Respondent on interim suspension on July 20, 2016. In re Collins, 417 S.C.
72, 789 S.E.2d 577 (2016).
                                       Facts

Matter I

In February 2016, Respondent received two checks, each for $225,000, from his
clients to make a settlement offer to resolve a civil litigation matter (the
Walters/Taylor funds). Respondent deposited one check into his trust account on
February 12, 2016, and the other on February 22, 2016. Prior to making these
deposits, Respondent's trust account contained a balance of $184.55. After
depositing the first check on February 12, 2016, Respondent conducted a series of
eighty-six unauthorized electronic funds transfers from the Walters/Taylor funds in
his trust account to his law firm operating account and an account identified in the
Agreement as "****3183****." By July 6, 2016, the Walters/Taylor funds were
significantly depleted, with only $63,957.36 remaining in the trust account.

On June 17, 2016, the clients requested the return of the Walters/Taylor funds
because Respondent was unable to produce settlement documents. On July 17,
2016, Respondent falsely stated to his clients that he had used the Walters/Taylor
funds to invest in a company producing military supplies, he would be receiving
profits from that investment in the near future, and he would pay the clients back.
At his clients' insistence, Respondent accessed his trust account online and showed
the clients the account balance. Unable to convince the clients to allow him to
leave $10,000 in the account because "it wasn't their money," Respondent
delivered two certified checks for $31,500 each to the clients, leaving a balance of
$52.44 in the trust account.

Respondent was arrested and charged with breach of trust with fraudulent intent,
value $10,000 or more. On March 2, 2020, Respondent pled guilty and was
sentenced to ten years' imprisonment, suspended to five years' probation.
Respondent was ordered to pay $30,000 in restitution at a rate of not less than $500
per month, and complete 250 hours of public service employment.

Matter II

On May 9, 2013, Respondent received $72,383.29 from the proceeds of a sale of
jointly owned property (the English/Sexton funds). Respondent was to hold the
English/Sexton funds in trust pending resolution of a dispute between the sellers as
to the distribution of the money. Respondent deposited the proceeds check into his
trust account on May 10, 2013. On May 14, 2013, Respondent began a series of
sixteen unauthorized electronic funds transfers from the English/Sexton funds in
his trust account to his law firm operating account and the ****3183**** account.
By September 9, 2013, the English/Sexton funds were depleted with only $6.81
remaining in Respondent's trust account.

On October 15, 2014, the Master-in-Equity presiding over the dispute between the
sellers regarding the distribution of the English/Sexton funds issued an order
requiring Respondent to disburse $48,426.90 of the English/Sexton funds to E.
Sexton; $18,112.69 to J. White; and $5,460.51 to J. English. On November 10,
2014, at a hearing before the Master, Respondent falsely represented that he was
holding the funds in trust pending resolution of the case. On the day of the
hearing, Respondent's trust account contained $86.81 and his operating account
$1.16.

Matter III

Respondent was hired to represent clients in a civil action. On February 26, 2016,
Respondent entered into an "Agreed Order Regarding Sanctions and Limiting
Evidence," in which Respondent agreed to a sanction of $2,500. Respondent paid
the sanction from his personal funds. Respondent did not consult with his clients
prior to or after entering into the agreement. The clients learned of the sanctions
order during a March 2016 deposition.

In July 2016, the opposing party moved for summary judgment. The trial court
granted summary judgment on July 14, 2016, shortly before the Court placed
Respondent on interim suspension. Respondent did not inform his clients of the
summary judgment order prior to his suspension. The clients received their file
from the Receiver on August 28, 2016, and did not learn of the deficiencies that led
to the trial court's grant of summary judgment until August 24, 2016, after the
deadline to seek a motion to alter or amend the judgment or file an appeal.

Matter IV

Respondent used the misappropriated English/Sexton funds and Walters/Taylor
funds to pay for office supplies, payroll, phone bills, continuing legal education
classes, and at least one political donation. Respondent also made payments
towards personal debts, payments to business partners, and payments to himself in
cash.
From May 2013 through July 2016, Respondent processed numerous client
transactions unrelated to the English/Sexton funds or the Walters/Taylor funds
through his trust account. Respondent was unable to demonstrate he properly
handled those other funds because he failed to maintain records of deposit, a
receipts and disbursements journal, client ledgers, or monthly reconciliations, as
required by Rule 417, SCACR (Financial Recordkeeping).

                                          Law

Respondent admits that, by his conduct, he violated Rules 1.15(a) (holding client
property or property of third persons separate from the attorney's own property and
keeping financial records related to the property); 1.15(d) (requiring, upon
receiving funds in which a client or third party has an interest, (1) an attorney
notify the client or third party, (2) prompt delivery of the funds to the client or third
party upon request, and (3) prompt rendering of a full accounting regarding such
property); and 1.15(g) (forbidding the use or pledging of any entrusted property to
obtain credit or other personal benefit for the attorney), RPC, Rule 407, SCACR.
Respondent further admits his conduct violated Rules 8.4(b) (committing a
criminal act that reflects adversely on an attorney's honesty, trustworthiness, or
fitness); 8.4(d) (engaging in conduct involving dishonesty, fraud, deceit, or
misrepresentation); and 8.4(e) (engaging in conduct that is prejudicial to the
administration of justice), RPC, Rule 407, SCACR.

Respondent also admits his conduct constitutes grounds for discipline under Rule
7(a)(1), (4), and (5), RLDE, Rule 413, SCACR (violating the Rules of Professional
Conduct; being convicted of a crime of moral turpitude or a serious crime; and
engaging in conduct tending to pollute the administration of justice or bringing the
courts or the legal profession into disrepute).

                                      Conclusion

We find Respondent's misconduct warrants disbarment. Accordingly, we accept
the Agreement and disbar Respondent from the practice of law in this state,
retroactive to the date of this interim suspension. Respondent shall pay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission on Lawyer Conduct (the Commission) within thirty (30) days of the
date of this opinion. Respondent shall also enter into a restitution agreement with
the Commission within sixty (60) days of the date of this opinion for the payment
of restitution to the clients from whom he misappropriated funds.

Further, in addition to completing the requirements for reinstatement outlined in
Rule 33, RLDE, Rule 413, SCACR, Respondent shall complete the Legal Ethics
and Practice Program Trust Account School prior to seeking reinstatement.
Finally, within fifteen (15) days of the date of this opinion, Respondent shall file
an affidavit with the Clerk of Court showing he has complied with Rule 30, RLDE,
Rule 413, SCACR, and shall also surrender his Certificate of Admission to the
Practice of Law to the Clerk of Court.

DISBARRED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.